REASON FOR ALLOWANCE
Claim 1-3, and 5-13 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Claim 1 is allowed for the reasons as set forth by the Board on the appeals decision posted 2/9/21.
As independent claim 1 is allowed, so are dependent claims 2, 3 and 5-13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the 22organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
2/9/21                                                                                                                                                                                                         /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711                                                                                                                                                                                                        
                                                                                                                                                                                                  

 


.